Case 1:17-cr-00445-NRB Document 112 Filed 09/14/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Order of Restitution

v. S3 17 Cr. 445 (NRB)

CHITRAKHA RAM UDIT,

Defendant.

 

Upon the application of the United States of America, by its attorney, Geoffrey S, Berman,
United States Attorney for the Southern District of New York, Eli J. Mark and Jacob E. Warren,
Assistant United States Attorneys, of counsel: the defendant’s conviction on Counts One and Two
of the above Information: the defendant’s Presentence Investigation Report, dated May 25, 2018;
and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. CH ITRAKHA RAMUDIT, the defendant, shall pay restitution
in the total amount of $1 »745,554.47 to the victims of the offense charged in Counts One and Two
of the above-referenced Information.

The names, addresses, and specific amounts owed to each victim are set forth in the
Schedule of Victims attached hereto, Restitution payments are to be addressed to the “Clerk of
Court,” include the defendant’s name and his corresponding docket number, and be sent to 500
Pearl Street, New York, NY 10007.

Upon advice of a change of address or name of the individual to whom restitution should
be sent, the Clerk of the Court is authorized to send payments to the new address/individual without

further order of this Court.
 

Case 1:17-cr-00445-NRB Document 112 Filed 09/14/20 Page 2 of 3

2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and
several with that of any other defendant ordered to make restitution for the offenses in this matter,
specifically, co-defendants Louis Litvin and Melissa Chan, both of whom were separately charged
by information in 17 Cr. 445 (NRB). Defendant’s liability for restitution shall continue unabated
until either the defendant has paid the full amount of restitution ordered herein, or every victim
has been paid the total amount of its loss from all the restitution paid by the defendant and co-
defendants in this matter,

3. Schedule of Payments. Restitution shall be paid in monthly installments of at least 20%
of gross monthly income over a period of supervision to commence 30 days after the date of the
judgment of conviction or the defendant’s release from custody, whichever is later.

If the defendant is incarcerated and engaged in a Bureau of Prisons (“BOP”) non-UNICOR
work program, the defendant must pay at least $25 per quarter toward his criminal financial
penalties. However, if the defendant participates in the BOP’s UNICOR program as a grade 1
through 4, the defendant must pay 50% of his monthly UNICOR earnings toward the criminal
financial penalties, consistent with BOP regulations at 28 C.F.R. § 545.11,

The defendant shall notify the United States Attorney for this district within 30 days of any
change of mailing address or residence address that occurs while any portion of the restitution
remains unpaid.

4. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of
Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed
Case 1:17-cr-00445-NRB Document 112 Filed 09/14/20 Page 3 of 3

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

September \4_, 2020 Lh. a

HON. NAOMI REICE BUCHWALD
SENIOR UNITED STATES DISTRICT JUDGE
